J-S17026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
                  v.                      :
                                          :
                                          :
 ERIK THOMPSON                            :
                                          :
                       Appellant          :   No. 1390 EDA 2021

            Appeal from the PCRA Order Entered June 11, 2021
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0004607-2017


BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.

MEMORANDUM BY LAZARUS, J.:                          FILED AUGUST 22, 2022

      Erik Thompson appeals from the order, entered in the Court of Common

Pleas of Philadelphia County, dismissing his petition filed pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Upon our review,

we affirm.

      At trial, Daniel Broadwater (“Victim”) testified that, on August 28, 2016,

at approximately 2:00 a.m., Victim, his cousin, Houston Beers, and his friend,

Ricky Smosny, went to Steve’s Steaks on Comly Road in Philadelphia to get

cheesesteaks. N.T. Trial, 12/10/18, at 18-20. Victim rode his Harley Davidson

motorcycle, and Beers and Smosny followed in a car. Id. at 20. As the three

men sat outside of the establishment, a woman sitting nearby “kept chiming

in to [the] conversation” among Victim and his companions. Id. at 21. Victim

testified that:
J-S17026-22


      I was trying to defer her [sic] and get her away from me. I made
      a wise remark that she really wasn’t that pretty and to leave me
      alone, this and that. I was not interested in her. That is when
      her boyfriend or friend came out and was hostile, all up in my
      face, trying to start an incident, where I verbally backed him down
      [and] avoided any physical altercation at that point.

Id. Victim identified the woman’s boyfriend as Thompson. Victim testified he

told Thompson that he and his companions did not want to fight, and they

both backed down. Id. at 22. Thereafter, Thompson and the woman went

back inside the restaurant and Victim got on his motorcycle and prepared to

leave. Id.

      Victim testified that Thompson and his friend, co-defendant Anthony

Gargano, exited Steve’s Steaks to make contact with Victim as he was leaving.

Victim stated:

      They [were] trying to pull me off my Harley. Trying to rip me off
      of the bike and I’m swerving. I come to the light and that is when
      I start to turn back. . . . Thompson was the lead aggressor at
      that time, trying to pull me off the bike. . . . They were trying to
      get me off the Harley. . . . I was trying to avoid all contact with
      them, so when I turned around, they were still chasing me.

Id. at 44-45. Victim pulled over in a parking lot next to Steve’s Steaks. He

testified, “I was trying to verbally dispute it. I was trying to solve it without

any conflict. And they were coming at me like a brick house. As soon as I

got the bike down, I could not even put the kickstand down before they were

already right there.” Id. at 53. Victim was then beaten by Thompson and

several others. Id. at 54-55. Victim stated, “I was just holding [my handgun]

in my hand. If I had to use it, I was going to use it because there were three

individuals stomping me into the ground at the time. I was trying to avoid

                                      -2-
J-S17026-22



using it.” Id. at 61. Victim informed the men beating him that he had a

weapon. Id.

       Victim was able to retreat to his cousin’s car. However, Victim witnessed

his motorcycle getting pushed over and urinated on and a second physical

altercation began. Id. at 62-63. As Gargano was approaching him, Victim

fired his gun one time, shooting Gargano in the face.        Id. at 70-71, 73.

Thompson and the men then beat Victim unconscious, resulting in a broken

wrist, broken nose, collapsed lung, and several facial lacerations. Id. at 74,

257.    The entire incident was captured on surveillance video from Steve’s

Steaks, the neighboring Planned Parenthood, and a warehouse next to the

Planned Parenthood. Id. at 65-67.

       Following a nonjury trial, on December 10, 2018, the trial court

convicted Thompson of aggravated assault, conspiracy, simple assault, and

recklessly endangering another person. N.T. Trial, 12/10/18, at 350.       Prior

to sentencing, Thompson filed two motions for extraordinary relief,1 both of

which were denied. On August 8, 2019, the court sentenced Thompson to an


____________________________________________


1 In the first motion, Thompson asked the court to vacate his convictions for
aggravated assault and conspiracy to commit aggravated assault, “so as to
create a verdict that is consistent with the facts of the case, consistent
between and amongst all three defendants[,] and consistent with the manner
in which the Honorable Judge Dugan held the matters for trial.” Motion for
Extraordinary Relief, 12/17/18, at [2]. The second motion requested a new
trial on the basis of after-discovered evidence. Specifically, Thompson claimed
that video evidence came to the attention of Thompson and his counsel which
cast doubt on the credibility of the complainant. See Motion for Extraordinary
Relief, 1/28/19, at 1.

                                           -3-
J-S17026-22



aggregate term of 11½ to 23 months of house arrest, followed by two years

of probation. Thompson did not file post-sentence motions or a direct appeal.

      On September 3, 2020, Thompson filed a timely, counseled PCRA

petition, alleging ineffectiveness of trial counsel for, inter alia, failing to: (1)

review and present certain video evidence at trial; and (2) seek to correct an

illegal sentence stemming from the trial court’s failure to merge his convictions

for aggravated assault and simple assault for purposes of sentencing. The

PCRA court held an evidentiary hearing on June 11, 2020, after which it

granted relief on the sentencing claim and denied Thompson’s remaining

ineffectiveness claims. Thompson filed a timely notice of appeal, followed by

a court-ordered Pa.R.A.P. 1925(b) concise statement of errors complained of

on appeal. He raises the following claim for our review:

      Did the PCRA court err in dismissing [Thompson’s] PCRA petition
      because trial counsel was ineffective for not ensuring that all video
      footage of the underlying incident was presented at trial[, where
      Thompson] was prejudiced because[: (1)] complainant was
      shown on the video to be the initial aggressor throughout[; (2)
      Thompson’s] unarmed codefendant [] was shot in the face at close
      range[; and (3)] there is no support in the record to preserve
      [Thompson’s] convictions?

Brief of Appellant, at 4 (unnecessary capitalization omitted).

      We begin by noting our standard and scope of review:

      This Court analyzes PCRA appeals in the light most favorable to
      the prevailing party at the PCRA level. Our review is limited to
      the findings of the PCRA court and the evidence of record and we
      do not disturb a PCRA court’s ruling if it is supported by evidence
      of record and is free of legal error. Similarly, we grant great
      deference to the factual findings of the PCRA court and will not
      disturb those findings unless they have no support in the record.


                                       -4-
J-S17026-22


      However, we afford no such deference to its legal conclusions.
      Where the petitioner raises questions of law, our standard of
      review is de novo and our scope of review is plenary. Finally, we
      may affirm a PCRA court’s decision on any grounds if the record
      supports it.

Commonwealth v. Dozier, 208 A.3d 1101, 1103 (Pa. Super. 2019).

      Thompson alleges the ineffectiveness of his trial counsel.     Counsel is

presumed to be effective, and “the burden of demonstrating ineffectiveness

rests on [the] appellant.” Commonwealth v. Rivera, 10 A.3d 1276, 1279

(Pa. Super. 2010).

      To satisfy this burden, an appellant must plead and prove by a
      preponderance of the evidence that[:] (1) his underlying claim is
      of arguable merit; (2) the particular course of conduct pursued by
      counsel did not have some reasonable basis designed to effectuate
      his interests; and, (3) but for counsel’s ineffectiveness there is a
      reasonable probability that the outcome of the challenged
      proceeding would have been different. Failure to satisfy any prong
      of the test will result in rejection of the appellant’s ineffective
      assistance of counsel claim.

Commonwealth v. Holt, 175 A.3d 1014, 1018 (Pa. Super. 2017) (internal

citations omitted).

      Here, Thompson claims that trial counsel was ineffective for failing to

present the full video footage of the incident at trial. Thompson argues there

is a reasonable possibility that the outcome of the trial would have been

different had trial counsel utilized the full footage. Brief of Appellant, at 13.

Thompson contends he was prejudiced because, when viewed in its entirety,

the surveillance video shows Victim to be the aggressor and shows Thompson

acted appropriately by restraining the Victim after Victim shot Thompson’s

friend. Id. at 18, 22. Specifically, Thompson argues that portions of video


                                      -5-
J-S17026-22



not played at trial show Victim pointing his gun at the ground before the

altercation, Victim being aggressive toward Thompson’s girlfriend, and Victim

having ample opportunity to retreat.2 Id. 19-22. Thompson is entitled to no

relief.

          To establish prejudice, Thompson must prove actual prejudice, defined

as “a reasonable probability that, but for counsel’s lapse, the result of the . .

. proceeding would have been different.” Strickland v. Washington, 466

U.S. 668 (1984).

          In making this determination, a court hearing an ineffectiveness
          claim must consider the totality of the evidence before the judge
          or jury. . . . Moreover, a verdict or conclusion only weakly
          supported by the record is more likely to have been affected by
          errors than one with overwhelming record support. Ultimately, a
          reviewing court must question the reliability of the proceedings
          and ask whether the result of the particular proceeding [was]
          unreliable because of a breakdown in the adversarial process that
          our system counts on to produce just results.

Commonwealth v. Crispell, 193 A.3d 919, 932 (Pa. Super. 2018).

          Here, we agree with the PCRA court that Thompson did not demonstrate

actual prejudice because the video presented at the evidentiary hearing would

not have changed the outcome of the trial. The unshown footage does not

alter the undisputed trial evidence that Victim was outnumbered in the

altercation by Thompson and his friends, that Victim was repeatedly beaten

____________________________________________


2 Thompson alleges Victim could have abandoned the altercation at two
points—first, when Victim exited Steve’s Steaks on his motorcycle but ended
up turning around on Comly Road after Thompson was following him on foot,
and second, when Victim retreated to his cousin’s car after the altercation
began. Id. at 21-22.

                                           -6-
J-S17026-22



until unconscious, and that Victim tried to resolve the issue verbally. Further,

Victim was vigorously cross-examined at trial as to why he returned to the

scene after initially departing on his motorcycle, during which Victim admitted

he could have safely left the scene. See N.T. Trial, 12/10/18, 106-12. As the

Commonwealth aptly notes in its brief, “the portion of video that defendant

claimed was such a bombshell at the post-conviction hearing simply re-plowed

ground that was undisputed at trial.” Brief of Appellee, at 9. In view of the

totality of the evidence, the omitted video footage does not alter the

undisputed evidence presented at trial that Victim was not the aggressor.

      In light of the foregoing, Thompson has failed to demonstrate a

reasonable probability that the outcome of trial would have been different had

the video evidence in question been presented to the jury.        Holt, supra.

Accordingly, Thompson’s ineffectiveness of counsel claim fails.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2022




                                     -7-